PER CURIAM.
Robert Allen Sartori seeks to appeal the district court’s order denying relief on his Fed.R.Civ.P. 60(b) motion to reconsider a prior order denying relief on his petition filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Sartori’s motion to proceed in forma pauperis, deny a certificate of appealability, and dismiss the appeal on the reasoning of the district court. Sartori v. Lee, No. CA-99-135-1-02-MU (W.D.N.C. Sept. 22, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.